Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the application filed on December 17, 2020.
Claims 1-5 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed on December 17, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 4 and 5 recite “display information on the user's terminal by the management device when the user's terminal logs out as a user activity log of the user' s terminal to a storage unit”.
It is unclear whether grammatical errors are present or whether “display information” should be understood as a particular type of information rather than information that is displayed.  If it is to be understood as a type of information, it is unclear what is meant by “when the user's terminal logs out as a user activity log of the user' s terminal to a storage unit”.
The claims are examined as best understood.
Dependent claims 2 and 3 are rejected based on dependence from base claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a device and method).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
The claimed invention is directed to an  abstract idea without significantly more. The claim(s) recite(s) outputting a task ID of information on one or more tasks which are related to the crisis response; acquiring, after the user's terminal logs into the management device once again, a user activity log of the user's terminal from the storage unit; displaying information indicating a current progress status of crisis response together with display information upon logout from a previous login by the user's terminal which is included in the acquired user activity log; and referring to a task ID included in the acquired user activity log and displaying information on tasks other than information on a task indicated by the task ID among information on tasks that is viewable by the user's terminal as unread tasks.
This is an abstract idea in the category of Certain Methods of Organizing Human Activity as the claims relate to managing personal behavior (i.e., tracking and informing a user of progress with respect to tasks related to a crisis response).
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
The claims recite the additional elements: “viewed by a user's terminal when the user's terminal is being logged into the management device and display information on the user's terminal by the management device when the user's terminal logs out as a user activity log of the user's terminal to a storage unit” and “displaying, on the user’s terminal”. The recitations do not integrate the invention into a practical application because the device and display device are recited such that it amounts to no more than mere instructions to apply the concept of tracking and informing a user of progress with respect to tasks related to a crisis response using generic computer components.  See the specification at [0036]-[0037].  
Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. The status messaging unit, information sharing unit, log creation unit and a log acquiring unit are understood as software elements that perform the well-known, routine and conventional practices of managing information by transmitting and receiving information. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Dependent claims 2 and 3 do not add “significantly more” to the abstract idea. The dependent claims further recite a method of organizing human activity because they recite further limitations drawn to information included in the display (claim 2) and transmission of information (claim 3). Similar to the independent claims, the dependent claims generally “apply” the concept of tracking and informing a user of progress with respect to tasks related to a crisis response. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 1, 4 and 5.

Claim 5 is rejected under 35 U.S.C. 101 because they lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 36 USC 101.  They are clearly not a series of steps or acts (i.e., a process) nor are they a combination of chemical compounds (i.e., composition of matter).  As such, they fail to fall within a statutory category.  They are, at best, function descriptive material per se.
Claim 5 is drawn to a management product that causes a computer to execute steps, thus the Examiner understands the management product to be software.  The claim does not positively recite that the computer or user terminal are part of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kloeffer et al. (US Pub. No. 2007/0168874).
Claims 1, 4 and 5: Kloeffer discloses
outputting a task ID of information on one or more tasks which are related to the crisis response ([0066] The embedded operations services can also include an integrated electronic operations handbook, which can include a list of predefined tasks and the actions that are necessary for handling each predefined task) and which is viewed by a user's terminal when the user's terminal is being logged into a management device that manages a progress status of crisis response of each user ([0066] … In some implementations, a guided activity transaction, e.g., a wizard, may be provided to help a user perform an administration task, which guides the user through a defined activity) and display information on the user's terminal by the management device when the user's terminal logs out as a user activity log of the user' s terminal to a storage unit; (Fig. 12: Message History)
acquiring, after the user's terminal logs into the management device once again, a user activity log of the user's terminal from the storage unit; displaying, on the user's terminal, information indicating a current progress status of crisis response together with display information upon logout from a previous login by the user's terminal which is included in the acquired user activity log;  ([0119] As shown in FIG. 9, the IT administrator, Jeff, logs onto the "home" page 912 after logon, and uses his mouse cursor 912 to click on a "My Home" view button, which enables Jeff to view a system overview of his environment, including a Alerts & Notifications monitor 902, a Workload monitor 904, a System Overview monitor 906, and Company News monitor 908. Listed under the Alerts & Notifications monitor 904 are categories Alerts and Notifications. In this example, there are no alerts and notifications. Listed under the Workload monitor 904 are categories, including, e.g., unassigned incidents, new patches & updates, my team's incidents and new administration tasks. In this example, there are eleven unassigned incidents, which are indicated by the number 11 in parentheses. There are five incidents noted for my team's incidents and two new administrative tasks. The Company News monitor 908 can be used to provide a summary of recent company information, such as human resources notices or meeting announcements. Figs. 11 and 12.)
referring to a task ID included in the acquired user activity log and displaying, on the user's terminal, information on tasks other than information on a task indicated by the task ID among information on tasks that is viewable by the user' s terminal as unread tasks. (Fig. 9: “Unassigned Incidents” are part of the “Workload (904); Fig. 11: incidents are viewed by status, thus selecting a status of unassigned will display the incidents.)
Kloeffer does not disclose software units with the names status managing, information sharing, log creating or a log acquiring units, however, the Examiner asserts that the data identifying the software units as status managing, information sharing, log creating or a log acquiring units is simply a label for the software modules and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of labeling information for software) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the software units as status managing, information sharing, log creating or a log acquiring units in the system information of Kloeffer because the name of the module performing the steps does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention. 
Claim 2: Kloeffer discloses a system with a display.  Kloeffer further discloses displaying information that includes policy information related to the crisis response, phase, state and items. (Fig. 12).
Claim 3:  Kloeffer discloses acquiring a user activity log from storage. (Fig. 12: Message History is evidence of acquired user activity).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following U.S. patent are cited to further show the best domestically patented prior art found by the examiner:
US 6,678,698 to Fredell et al.: In operation, it is believed that the Acquisition Trustee system of the present invention allows for systematically integrating most or all of the following functions: Provide a project status overview that gives a user a snapshot of the project as it applies to them and their role in the process Provide a mechanism to group participants into work teams and match the teams to information that they can access Allow individuals to be grouped into multiple work teams Provide a searchable document database where electronic documents can be entered by personnel of the Network Service Provider and retrieved by authorized project participants Provide a shared discussion forum where project participants can raise and respond to project issues Provide the capability to have private discussions or discussion topics that are only available to a user-specified group of people Provide notifications when people make responses to your issues Provide an on-line directory of project participants including standard demographics, their position on the team as a project manager or basic contributors, and their access to different systems areas, such as scanned documents, but not task administration Provide a secure, restricted access area where project participants can collaborate on a parts of a recommendation document for the acquisition Provide the ability for a project manager to create, assign, and reassign tasks to project participants Provide a repository of standard task templates grouped by industry and by function Allow the project manager to select from a standardized list of questions to create and assign tasks to individuals on the project team Provide the capability for a user to see a list of their tasks with the task description, status, and due date Provide the capability for users to edit their tasks and indicate status changes and to attach supporting materials Provide the capability for a user to print a full list of their current tasks with details Provide the project manager with an interface that allows them to see all of the tasks and current task status Provide notifications that let people know when tasks are about to become overdue Provide notifications that let people know when a task is overdue, and include provisions for escalations of the notifications to the project manager or other people Allow the discussion to be linked to scanned documents, electronic documents, or task assignments Allow faxed documents to be incorporated into the document repository Include on-line help that assists the user to understand how the system should be properly used As documents are revised, allow document revisions to be stored by the system, e.g., provide an audit trail that tracks changes to tasks, documents, issues Provide information that helps people to complete their tasks, including steps for each task and links to information from due diligence manuals or resources Provide robust security and user log-ins Allow users to view a calendar that lists events such as meetings or teleconferences that have been scheduled for due diligence participants Provide a due diligence repository of task templates storing standard customer checklists and prior due diligence checklists to allow customers to reuse tasks from previous similar projects. (col. 15; line 15-col. 16; line 18).
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629